BUSSEY, Judge.
Edgar Russell Gravitt, hereinafter referred to as defendant, was charged, tried and convicted in the District Court of Oklahoma County for the crime of Burglary in the First Degree After Former Conviction of a Felony; he was sentenced to serve a term of 25 years imprisonment in the state pentitentiary, and appeals.
*351 The jury first determined the defendant’s guilt and thereafter, in the second stage of the proceedings, after the State had introduced evidence of prior convictions, over the objection of the defendant, the trial court instructed the jury as to good time credits under the provisions of 57 O.S. Supp. § 138. Defendant now correctly contends that this judgment and sentence must be modified in accordance with the decision of this Court in Williams v. State, Okl.Cr., 461 P.2d 997.
After carefully considering the record in the instant case, we are of the opinion that the giving of this instruction undoubtedly caused the jury to impose a greater punishment than would ordinarily have been imposed, and in the interest of justice, the judgment and sentence should be, and the same is hereby, modified from a term of 25 years imprisonment to a term of 15 years imprisonment in the state penitentiary, and as so modified, the judgment and sentence is affirmed. Modified and affirmed.
BRETT, P. J., and NIX, J., concur.